os
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

() El ESTADO PERUANO, debidamente representado por el Director Genefal de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”, y, y

(ii) PERU MINERALS S.A.C., identificada con R.U.C. N* 20523276957, con dornicilio
en calle Miguel Grau N* 273, Dpto. 701, distrito de Miraflores, Lima, debidamente
representada por su Apoderada, la señora RUTH MARÍA LÓPEZ TORRES DEL ÁGUILA,
identificada con Documento Nacional de Identidad N* 09376903, según poder inscrito:en el
Asiento CO0009 de la Partida N* 12368503 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condidiones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo Hll.

1.2. Mediante Ley N* 27623, norma que dispone ta devalución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera duránte la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva det Impuesto General; a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante ta fase de exploración. i

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 53042002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 04 de febrero de 2014 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA ¡a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas. t

PA

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4 124 000,00 (Cuatro Millones Ciento Veinticuatro Mil
y 00/100 Dólares Americanos) para el período comprendido entre los meses de junio de 2014
a marzo de 2015.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 255-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 02 de junio de 2014, la misma que como Anexo li forma parte del presente
contrato.

3.2. Compromisos de! ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho disposítivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623. y

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

A RR

nn

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecudión o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabaien la
ciudad de Lima. ;

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembras, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo pbr los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por to dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas de lo
sustituyan o modifiquen. é

Los gastos que se generen por la aplicación de lo pactado en la presente clábisula,
serán sufragados por las partes contratantes en igual medida. A

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA. E

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domiciligs los
indicados en la introducción del presente documento, donde se les considerará presenteg. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres dopias
de igual tenor, en Lima, a los 18 días del mes de junio de dos mil catorce,

7 ESTADO  ' EL AU t

2p sepapiagos ss esed soyeseoon sonsuuna Á sepsuejeu odnbe “euBunbeul “euosiod ep epodeus |

seu ut y no oesoco ÓN Á PAJA “UBA 0 OUEN CU UEpURL O Jet

AQUIIIY 01994044, DW5 SIVUINIA NUI
NOIIVUO 143 Ni SINOISUIANI 30 VIWWIDONOYI
103NW

ANEXO il

Promoción Municipal a favor de PERU
MINERALS S.A.C. durante la fase de
exploración

solicitó ad Ministerio de Energía y Minas la L de
E Con da vación e Epi, arndo l

bienes y servicios cuya: adquisición le otorgará
el derecho a la devolución del General a les
Ventas e de Promoción , durante la

Edol Gogiamento d ¿panza y Fnciones del
Supremo N* 034-; Em: el
SE RESUELVE:

Artículo Único.- la lista de bienes
articulo. co.- Aprobar el dere z
e

E
Limes 2 de pardo dona
ANEXO

El
LISTA DE MHENES Y SERVICIOS QUE TIENEN |
DERECHO A LA DEVOLUCIÓN DEL IGV E [PM ¡

PERU MINERALS S.A.C. ¿
“Proyecto Alumbre" ;

207.13.30.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE

e)
[6257.29.10.00 | TRÉPANOS Y CORONAS EXGEPTO DE CERMET_:|

|
|

BB

|
i
!
E
3

ll. SERVICIOS

la) Servicios de Operaciones de Exploración Minera:

| Tepográicos y goodisiora.
o a di ri fil
¡ologramirico, fotografias súrves, macárica de rocas).
a
| Senicios de perforación dlemantna y de ciculeción ravrso (roo!
[parcaiva).
Servicios

l serolopogrifos.
Seras de itomratación muliuapocira de imógenes ya sean acbalales
[equipos zorotransportados.

| Ensayen de laboratorio fondis de minerales, suelos, agua, lc)

|b) Otros Sesvivios Vinoutados a la Astividad de Exploración Minera:

| Senvicio de alojamiento y alimentación del porsonal operativo dl Té del|
[Proyecio.

titulares de la actividad minera
RESOLUCIÓN DIRECTORAL
N* 0130-2014-MEM/DGM

Lima, 23 de mayo de 2014

03:94-EM,

ptr : Minas, ta
poñer a

información referida a la ubicación fisica Zonda do

AA

a a
considerando el úlimo

eco our os rss

pl Er

a a ds in Y ción ÚLTIMO DÍGITO DELRUC_|__ FECHA DE VENCIMIENTO
[campamentos. “Fáularos sin RUC 07 de julio de 2014
| Servicios médicos y hospicio. 01 08 de julio de 2014
[+ Servicios relacionados con la protección ambiental. 23 09 de julio de 2014
|> Servicios de sintomas e informálica. 45 40 de julio de 2014
l* Servicios de comunicaciones, incluyan cormanicación radial, jalofonta| 67 11 de julio de 2044
[sata 89 14 de julio de 2014

rico de sepultada y ori
[-Sorviios de soguridod y viglancio de insalociones y personal opero.
[Servicios de seguros.

| Servicios de rescate, au.

1090485-1

]

ANEXO lll ¿
PERU MINERALS S.A.C. :
"PROYECTO ALUMBRE"

| 3| MAGDALENA | oro3s7i1Ú | i1187788 [|  sod
[al macoaLenmada | owo372511 | am8782Ñ | 00d
pos[_  macpatenrarz | owo3726113 | 118799 [ oo
ls]  macpatenmta1s | owo372711 | 11187799 [| 100
al  macoalenmais | oro372911 | 1187809 [| oo
al macoaleniraló | o1o373011 [| 118788 [ ood
| MAGDALENTA17 | ovo373111 | 11187811 [| od
| macoatenma1s | owos7a311 | 1387798 [UU 00d
| macoatentra2__ | ovo3719-11 | 11187002 [| too
| macoatenmraz1 | owo373611 | a187897 [| 100%
|___macoaienra zz | ovo378711 | 11207378 | “od
[47] — "macpatenmaza | oros7a811 | 19187801 [| 20
io] mabatenmtazo | orosa611 | 1187789 [|  ood
| Magpatenita27 | owosao7as | 111877688 [| oí
[as[  mabalenmiaso | oroiwi012 [| 19201205 [___ 1ood
| MAGDALENITAS1 | owoiw09312 | 11201323 [ 308%
| MAGDALENITAS | owoszi6112 [| a1u87o09 [ 00d
| MAGDALENA 7 | owo37i711 | a1u87782 | so
[__ MAGDALENA 2011 | oros5a611 | a87787 [| so
| cuaupiazoo7 | oroosozo7 | 1m0170 [| sod
01-06180-08
[O Gavasos | owros77310 | ds1se98sÑs [____ 1000
[> eavastoz | oroso7s-10 | 12675706 | 100

